FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4653 THE AMERICAN FUNDS TAX-EXEMPT SERIES I (Exact name of registrant as specified in charter) 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code: (202) 842-5665 JEFFREY L. STEELE WASHINGTON MANAGEMENT CORPORATION 1101 Vermont Avenue, N.W. Washington, D.C. 20005 (Name and address of agent for service) Date of fiscal year end: July 31 Date of reporting period: July 1, 2009 - June 30, 2010 The Registrant's portfolios typically hold municipal bonds. Therefore no proxies were voted during the period. SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The American Funds Tax-Exempt Series I (Registrant) ByJeffrey L. Steele President, Trustee and Principal Executive Officer Date:August 27, 2010
